Citation Nr: 0329419	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-02 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an increased (compensable) evaluation for 
cystic acne, on appeal from the initial grant of service 
connection.

3.  Entitlement to the assignment of a higher disability 
evaluation for postoperative residuals, traumatic arthritis 
of the right index and middle fingers, currently rated as 10 
percent disabling, on appeal from the initial grant of 
service connection.

4.  Entitlement to an extension of a temporary total 
convalescent rating beyond April 30, 2003, pursuant to 38 
C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the veteran's hearing at the RO in June 2000 he raised 
the issue of a right wrist disability secondary to the 
service connected traumatic arthritis of the right fingers.  
In the April 2003 Statement Of Accredited Representative In 
Appealed Case, the veteran's representative raised the issues 
of service connection for headaches and an increased rating 
for a scar, postoperative residuals, pilonidal cyst.  The 
Board also finds that the evidence raise the issue of service 
connection for carpal tunnel syndrome, right upper extremity.  
These issues are referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1), which was cited 
in the April 2003 supplemental statement of the case, as 
inconsistent with statutory one-year period provided for 
response in 38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, 7008, 
7009, 7 010 (Fed. Cir. Sept. 22, 2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The criteria for rating skin disorders had been amended, 
effective August 30, 2002.  67 Fed. Reg. 49590-49599 (July 
31, 2002).  The RO has not had the opportunity to review the 
veteran's claims in conjunction with the new rating criteria.  
The veteran underwent surgery on his right hand in January 
20003.  He has continued to receive treatment at a VA clinic.  
The Board is of the opinion a current a VA examination is 
warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records, which have not 
been previously, submitted pertaining to 
treatment for all disabilities in issue.  

2.  The RO should request the VA facility 
in Jackson, Mississippi, to furnish copies 
of any medical records c0vering the period 
from July 2003 to the present. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed including the notice obligations 
outlined in the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

4.  A VA examination should be conducted 
by an orthopedist to determine the nature 
and severity of the postoperative 
residuals, right index and middle fingers.  
The claims folder should be made available 
to the examiner in conjunct unction with 
the examination.  The examiner is 
requested to obtain a detailed 
occupational history.  In addition to x-
rays, any other tests deemed necessary 
should be performed.  The examination 
should include evaluations for limitation 
of motion.  The examiner should be 
requested to note the normal ranges of 
motion of the involved joints.  
Additionally, the examiner should be 
requested to determine whether the 
involved joints exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis. The examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the lower extremities are used 
repeatedly over a period of time.  The 
examination should also include grip 
strength and dexterity.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status, to include consideration 
of the revised rating criteria for skin 
disorders and all evidence received since 
the last supplemental statement of the 
case.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case that 
includes the revised rating criteria for 
increased evaluations for skin disorders, 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




